IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. AP-76,630, AP-76,631 & AP-76,632


                   EX PARTE MICHAEL LEONARD CARNEY, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. W93-60404-J(A), W91-30195-J(A) & W91-30196-J(A)
          IN THE CRIMINAL DISTRICT COURT #3 FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to one charge of

burglary of a vehicle, one charge of unauthorized use of a motor vehicle, and one charge of forgery

in exchange for deferred adjudication community supervision.            Applicant’s guilt was later

adjudicated in all three cases, and he was sentenced to sixty years’ imprisonment. He did not appeal

his convictions.

       Applicant contends, inter alia, that his counsel at adjudication rendered ineffective assistance
                                                                                                    2

because he did not perform any independent investigation, did not call any witnesses in mitigation

of Applicant’s punishment, and did not advise Applicant of his right to present evidence in

mitigation of punishment.

       After holding a live hearing and considering testimony and evidence, the trial court has

determined that adjudication counsel was ineffective in that counsel failed to investigate and present

testimony and evidence in mitigation of punishment at adjudication, and that such ineffective

representation prejudiced Applicant. Relief is granted. The sentences in Cause Nos. W93-60404-

J(A), W91-30195-J(A) and W91-30196-J(A) in the Criminal District Court #3 of Dallas County are

set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County so that a new

punishment hearing can be conducted. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.



Delivered: September 14, 2011
Do Not Publish